Exhibit 10.1

FORBEARANCE AGREEMENT

This Forbearance Agreement (this “Agreement”) is made as of July 31, 2014 by and
among Century Exploration New Orleans, LLC, a Delaware limited liability company
(“CNO”), Century Exploration Houston, LLC, a Delaware limited liability company,
Century Exploration Resources, LLC, a Delaware limited liability company
(collectively, “Borrowers” and individually a “Borrower”), RAAM Global Energy
Company, a Delaware corporation (“RAAM” or “Guarantor”), MUFG Union Bank, N.A.,
f/k/a Union Bank, N.A., as Administrative Agent and as LC Issuer, the Lenders
party hereto, and the Lender Counterparties hereto.

RECITALS:

WHEREAS, Borrowers, Administrative Agent, and Lenders entered into that certain
Fourth Amended and Restated Credit Agreement dated as of November 29, 2011 (as
amended, supplemented, or otherwise modified to the date hereof, the “Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make loans to Borrower as therein provided;

WHEREAS, CNO and MUFG Union Bank, N.A., as a Lender Counterparty, entered into
that certain ISDA Master Agreement dated as of January 7, 2005 (as amended,
supplemented, or restated to the date hereof, and together with all schedules
thereto and all confirmations issued thereunder, the “UB ISDA Agreement”);

WHEREAS, CNO and Regions Bank, as a Lender Counterparty, entered into that
certain ISDA 2002 Master Agreement dated as of September 8, 2009 (as amended,
supplemented, or restated to the date hereof, and together with all schedules
thereto and all confirmations issued thereunder, the “Regions ISDA Agreement”
and, together with the UB ISDA Agreement, the “ISDA Agreements”);

WHEREAS, pursuant to a letter dated April 23, 2014, Borrowers notified
Administrative Agent and Lenders that Borrowers determined the ratio of RAAM’s
Consolidated EBITDA for the 4 Fiscal Quarter period ending March 31, 2014 to
RAAM’s Consolidated Interest Charges for such period to be less than 2.5 to 1.0,
thereby resulting in an Event of Default under Section 7.14 of the Credit
Agreement (the “Designated Credit Agreement Default”); and

WHEREAS, Borrowers and Guarantor have requested that Administrative Agent, LC
Issuer, Lenders, and Lender Counterparties enter into this Agreement;

NOW, THEREFORE, in consideration of the various acknowledgments and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby
acknowledge and agree as follows:

SECTION I. DEFINITIONS

1.1. Interpretation. Unless the context otherwise requires or unless otherwise
expressly defined herein, the terms used in this Agreement shall have the
respective meanings assigned thereto in the Credit Agreement.



--------------------------------------------------------------------------------

1.2. Additional Definitions. As used herein, terms defined above have the
meanings given them above and the following additional terms shall have the
following meanings:

“Forbearance Termination Date” means the date on which the Standstill Period
ends.

“Forbearance Termination Event” means the occurrence of any event listed in
Section V of this Agreement.

“Hedge Termination Date” means the earlier to occur of (a) the Forbearance
Termination Date and (b) the Replacement Financing Closing Date.

“Released Claims” means any and all actions, causes of action, judgments,
executions, suits, debts, claims, demands, defenses, controversies, liabilities,
obligations, damages, and expenses of any and every character (whether known or
unknown, liquidated or unliquidated, absolute or contingent, acknowledged or
disputed, direct or indirect), at law or in equity, of whatsoever kind or nature
(including claims of usury), whether heretofore or hereafter accruing, for or
because of any matter or things done, omitted, or suffered to be done by any of
the Released Persons prior to and including the date hereof that in any way
directly or indirectly arise out of or in any way are connected to (a) any of
the Loan Documents or the ISDA Agreements or any Default or Event of Default
thereunder, (b) any negotiation, discussion, enforcement action, agreement, or
failure to agree related to any Loan Document, the ISDA Agreements, or any
Default or Event of Default thereunder, or (c) any action, event, occurrence, or
omission otherwise related to the rights, duties, obligations, and relationships
among the various Restricted Persons, Lender Parties, and Lender Counterparties;
provided, however, that “Released Claims” shall not include any outstanding
obligations owed as of the date of this Agreement to Borrowers by any Lender
Counterparty, or any affiliate thereof, under the express terms of the ISDA
Agreements.

“Released Persons” means Administrative Agent, LC Issuer, Lenders, and Lender
Counterparties, together with their respective employees, agents, attorneys,
officers, partners, shareholders, accountants, consultants, directors, and
Affiliates, and their respective successors and assigns.

“Replacement Financing” means the first lien credit facility being sought by
Borrowers from one or more lenders to replace the credit facility provided by
Lenders under the Credit Agreement on or before the end of the Standstill
Period.

“Replacement Financing Closing Date” means the date on which the Replacement
Financing is consummated with all conditions to the closing thereof satisfied or
waived.

“Rights and Remedies” has the meaning given to such term in Section 4.1.

“Standstill Period” means the period from the date of this Agreement until the
earlier of (i) 5:00 p.m., Dallas, Texas time, on September 30, 2014 or (ii) the
occurrence of a Forbearance Termination Event.

 

2



--------------------------------------------------------------------------------

SECTION II. ACKNOWLEDGMENTS

2.1. Acknowledgment of Liens and Security Interests. Each Restricted Person
hereby acknowledges, confirms, and agrees that the Lender Parties and the Lender
Counterparties have and shall continue to have valid, enforceable, and perfected
first-priority Liens in the Collateral heretofore granted to such Persons
pursuant to the Loan Documents and the ISDA Agreements or otherwise granted to
or held by such Persons.

2.2. Binding Effect of Documents. Each Restricted Person hereby acknowledges,
confirms, and agrees that: (i) each of the Loan Documents and the ISDA
Agreements, in each case to which it is a party, has been duly executed and
delivered to Administrative Agent, Lenders, or Lender Counterparties, as
applicable, by such Restricted Person, and each is in full force and effect as
of the date hereof, (ii) the agreements and obligations of such Restricted
Person contained in such documents and in this Agreement constitute the legal,
valid, and binding obligations of such Restricted Person, enforceable against it
in accordance with their respective terms, and such Restricted Person has no
valid defense to the enforcement of such obligations, and (iii) Administrative
Agent, Lenders, and Lender Counterparties are and shall be entitled to the
rights, remedies, and benefits provided for in the Loan Documents, the ISDA
Agreements, and applicable Law, as applicable.

2.3. No Obligation to Make Loans or issue Letters of Credit. Each Borrower
hereby acknowledges, confirms, and agrees that no Lender has any obligation to
advance additional Loans under the Credit Agreement (and LC Issuer has no
obligation to issue Letters of Credit under the Credit Agreement) and that in no
event and under no circumstance shall any past or future discussions with, or
the day-to-day forbearance from exercising any of its rights or remedies under
the Loan Documents by, any Lender create an implied obligation by such Lender to
advance additional Loans under the Credit Agreement.

SECTION III. DESIGNATED DEFAULTS

3.1. Acknowledgment of Defaults. Each Restricted Person hereby acknowledges and
agrees that the Designated Credit Agreement Default has occurred and is
continuing, which constitutes an Event of Default and entitles Lender Parties
and Lender Counterparties to exercise their respective rights and remedies under
the Loan Documents and the ISDA Agreements (as applicable), applicable Law, or
otherwise. Each Borrower further represents and warrants that as of the date
hereof no other Events of Default under the Loan Documents or the ISDA
Agreements exist. No Lender Party or Lender Counterparty has waived, presently
intends to waive, and may ever waive such Designated Credit Agreement Default,
and nothing contained herein or the transactions contemplated hereby shall be
deemed to constitute any such waiver.

3.2. No Other Waivers; Reservation of Rights. Neither any Lender Party nor any
Lender Counterparty has agreed to forbear with respect to any of their Rights
and Remedies concerning the Designated Credit Agreement Default (other than,
during the Standstill period, the Designated Credit Agreement Default to the
extent expressly set forth herein) or any other Default that may have occurred
or is continuing as of the date hereof or that may occur after the date hereof.
Subject to Section IV below (solely with respect to the existing Designated
Credit Agreement Default), Lender Parties and Lender Counterparties reserve the
right, in their

 

3



--------------------------------------------------------------------------------

discretion, to exercise any or all of their rights and remedies under the Credit
Agreement as a result of the Designated Credit Agreement Default that may be
continuing on the date hereof or any other Default that may occur after the date
hereof, and Lender Parties and Lender Counterparties have not waived any such
rights and remedies, and nothing in this Agreement, and no delay on their part
in exercising any such rights and remedies, should be construed as a waiver of
any such rights and remedies.

3.3. Fee. In consideration of the agreements set forth herein, Borrowers shall
pay to Administrative Agent, for the account of the Lenders in accordance with
their Percentage Shares, (a) a fee in the aggregate amount of $50,000, which fee
shall be fully earned as of the date hereof and payable contemporaneously with
the execution of this Agreement and (b) a fee in the aggregate amount of
$50,000, which fee shall be fully earned as of September 1, 2014 and payable on
such date if the Replacement Financing Closing Date has not occurred on or
before September 1, 2014. Such fee is in addition to all other fees, interest,
costs, and expenses payable in connection with the Loan Documents and may be
charged by Administrative Agent to any account of any Borrower maintained by
Administrative Agent. The fee shall be fully earned by Lenders, notwithstanding
any failure by any Borrower to comply with any other term of this Agreement.

SECTION IV. STANDSTILL

4.1. Standstill. In reliance upon the representations, warranties, and covenants
of the Restricted Persons contained in this Agreement, and subject to the terms
and conditions of this Agreement and any documents or instruments executed in
connection herewith, Lender Parties and Lender Counterparties agree to forbear
during the Standstill Period from exercising their respective rights and
remedies under the Loan Documents, the ISDA Agreements, or applicable Law (the
“Rights and Remedies”) in respect of, or arising out of, the Designated Credit
Agreement Default, subject to the terms and conditions hereof.

4.2. Termination. Upon the termination of the Standstill Period, the agreements
of Lender Parties and Lender Counterparties to forbear shall automatically and
without further action terminate and be of no force and effect, it being
expressly agreed that the effect of such termination will be to permit Lender
Parties and Lender Counterparties to exercise the Rights and Remedies
immediately.

SECTION V. FORBEARANCE TERMINATION EVENTS

Each of the following shall constitute a Forbearance Termination Event:

(a) the existence of any Event of Default (other than the Designated Credit
Agreement Default or an Event of Default under Section 7.14 of the Credit
Agreement with respect to the Fiscal Quarter ending June 30, 2014) under the
Loan Documents;

(b) any Restricted Person shall fail to keep or perform any of the terms,
obligations, covenants, or agreements contained herein;

(c) any representation or warranty of any Restricted Person herein shall be
false, misleading, or incorrect in any material respect; and

 

4



--------------------------------------------------------------------------------

(d) the Second Lien Trustee or any Second Lien Holder exercises any right or
remedy under the Second Lien Indenture, the other loan documents related
thereto, or applicable Law, in each case arising from an “Event of Default”
thereunder.

SECTION VI. AMENDMENTS AND SUPPLEMENTARY PROVISIONS

6.1. Borrowing Base. Administrative Agent, Lenders, Borrowers, and Guarantor
hereby agree that the Borrowing Base is hereby permanently reduced to $0.00.

6.2. Commitment Termination. On the Forbearance Termination Date, the Commitment
of each Lender, and the obligation of LC Issuer to issue Letters of Credit,
shall be automatically terminated.

6.3. Cash Collateral. The Borrowers hereby agree to maintain at least $4,000,000
on deposit in one or more deposit accounts with Administrative Agent (or such
higher amount representing 120% of the mark-to-market amount of the outstanding
Hedging Obligations owing to the Lender Counterparties, as calculated by such
counterparties and notified by Administrative Agent to Borrowers).

6.4. Hedging Contracts. On the Hedge Termination Date, all Lender Hedging
Obligations shall automatically terminate, such date shall constitute an Early
Termination Date in respect of all outstanding Transactions under the respective
ISDA Agreements, and any termination amounts in respect thereof shall be
calculated and due and payable in accordance with the provisions of the
respective ISDA Agreements, unless novated as mutually agreed by the Borrowers
and the applicable Lender Counterparty or mutually extended in writing by
Borrowers and the applicable Lender Counterparty. For purposes of this
Section 6.4, “Early Terminate Date” and “Transactions” have the meanings given
to such terms in the applicable ISDA Agreements.

6.5. Commitment Fees. From and after April 24, 2014, each Lender hereby agrees
to waive the commitment fees otherwise owing to such Lender pursuant to
Section 2.5(c) of the Credit Agreement.

SECTION VII. REPRESENTATIONS, WARRANTIES, AND AGREEMENTS

Each Restricted Person hereby represents, warrants, acknowledges, admits, and
agrees as follows:

7.1. Representations in Loan Documents. Each of the covenants, representations,
and warranties made by or on behalf of Restricted Persons to Lender Parties or
Lender Counterparties in any of the Loan Documents or the ISDA Agreements was
true and correct when made and in all respects is, except for the representation
and warranty set forth in the Credit Agreement relating to the non-existence of
a Designated Credit Agreement Default, true and correct on and as of the date of
this Agreement with the same full force and effect as if each of such
representations and warranties had been made by Restricted Persons on the date
hereof and in this Agreement.

 

5



--------------------------------------------------------------------------------

7.2. Binding Effect of Documents. This Agreement, the Credit Agreement, the
other Loan Documents, and the ISDA Agreements have been duly executed and
delivered to the Lender Parties and Lender Counterparties by Restricted Persons
and are and shall continue to be legal, valid, and binding obligations of each
Restricted Person (that is a party thereto), enforceable against each in
accordance with their terms.

7.3. Corporate or Company Power. Each Restricted Person that is a party hereto
has the corporate or company power, and has been duly authorized by all
requisite action, to execute and deliver this Agreement and to perform its
obligations hereunder. This Agreement has been duly executed and delivered by
such Restricted Person.

7.4. No Conflict, Etc. The execution, delivery, and performance of this
Agreement by each Restricted Person that is a party hereto does not and will not
(i) violate any law, rule, regulation, or court order to which it is subject,
(ii) conflict with, or result in a breach of, its charter, bylaws, or any
agreement or instrument to which it is a party or by which it or its properties
are bound, or (iii) result in the creation or imposition of any lien, security
interest, or encumbrance on any property of such Restricted Person, whether now
owned or hereafter acquired, other than liens in favor of Lender Parties and
Lender Counterparties.

7.5. Effect of Recitals. The recitals set forth above are true and accurate and
are an operative part of this Agreement.

SECTION VIII. STATUTE OF LIMITATIONS

Each Restricted Person hereby expressly acknowledges and agrees that the
Standstill Period will not be included in computing any period of limitations,
laches, estoppel, or any other time-related defense or bar pertaining to the
filing, institution, prosecution, or pursuit by Lender Parties or Lender
Counterparties of any cause(s) of action or claim(s) that any such Person may
have, or that any such Person may assert, against any of the Restricted Persons
under, or in connection with, the Loan Documents, the ISDA Agreements, or
otherwise in connection with the Obligations or Lender Hedging Obligations.

SECTION IX. CONDITIONS OF EFFECTIVENESS

This Agreement shall become effective upon satisfaction of the following
conditions precedent:

(a) Administrative Agent shall have received a duly authorized, executed
counterpart of this Agreement.

(b) Payment of the fee payable pursuant to Section 3.3(a).

SECTION X. PROVISIONS OF GENERAL APPLICATION

10.1. Effect and Construction of Agreement. Except as expressly provided herein,
the Loan Documents and the ISDA Agreements shall remain in full force and effect
in accordance with their respective terms, and this Agreement shall not be
construed to:

(a) impair the validity, perfection, or priority of any lien or security
interest securing the Obligations or the Lender Hedging Obligations;

 

6



--------------------------------------------------------------------------------

(b) waive or impair any rights, powers, or remedies of Lender Parties or Lender
Counterparties, as applicable, under, or constitute a waiver of, any provision
of the Loan Documents or the ISDA Agreements upon termination of the Standstill
Period; or

(c) constitute an agreement by Lender Parties or Lender Counterparties or
require such Persons to extend the Standstill Period, grant additional
forbearance periods, or extend the term of the Credit Agreement or the time for
payment of any of the Obligations or the Lender Hedging Obligations.

10.2. Conflicts. In the event of any express conflict between the terms of this
Agreement and any of the other Loan Documents or the ISDA Agreements, this
Agreement shall govern. The Credit Agreement and this Agreement shall be read
and construed as one agreement.

10.3. Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

10.4. Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

10.5. No Notice. This Agreement shall in no way be deemed to obligate Lender
Parties or Lender Counterparties to give any Restricted Person or anyone else
any notices of any kind in connection with the Credit Agreement, the other Loan
Documents, or the ISDA Agreements or otherwise. All waiver provisions contained
in the Credit Agreement, the other Loan Documents, or the ISDA Agreements remain
in full force and effect and shall not be deemed to have been waived or released
by Lender Parties or Lender Counterparties as a result of delivery of this
Agreement.

10.6. Survival of Agreements. All representations, warranties, covenants, and
agreements of the Restricted Persons in this Agreement or any other document
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the other documents and the performance hereof
and thereof, and shall further survive until all of the Obligations and the
Lender Hedging Obligations are paid in full. All statements and agreements
contained in any certificate or instrument delivered by any Restricted Person
hereunder or under the Credit Agreement or the ISDA Agreements to Lender Parties
or Lender Counterparties shall be deemed to constitute representations and
warranties by, and/or agreements and covenants of, such Restricted Person under
this Agreement and under the Credit Agreement and ISDA Agreements. No
investigation by Lender Parties or Lender Counterparties or any closing shall
affect the representations and warranties or the right of Lender Parties or
Lender Counterparties to rely upon them.

10.7. Reviewed by Attorneys. Each Restricted Person represents and warrants to
each Lender Party and each Lender Counterparty that it (a) understands fully the
terms of this Agreement and the consequences of the execution and delivery
hereof, (b) has been afforded an

 

7



--------------------------------------------------------------------------------

opportunity to have this Agreement reviewed by, and to discuss this Agreement
and documents executed in connection herewith with, such attorneys and other
persons as Borrowers may wish, and (c) has entered into this Agreement and
executed and delivered all documents in connection herewith of its own free will
and accord and without threat, duress, or other coercion of any kind by any
Person. The parties hereto acknowledge and agree that neither this Agreement nor
the other documents executed in connection herewith shall not be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation and preparation of this Agreement and the other documents
executed pursuant hereto or in connection herewith.

10.8. RELEASE OF CLAIMS. TO INDUCE LENDER PARTIES AND LENDER COUNTERPARTIES TO
AGREE TO THE TERMS OF THIS AGREEMENT, EACH RESTRICTED PERSON HEREBY
(A) REPRESENTS AND WARRANTS THAT, AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO
CLAIMS OR OFFSETS AGAINST, OR DEFENSES OR COUNTERCLAIMS TO, ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS OR UNDER THE ISDA AGREEMENTS, AND WAIVES ANY AND ALL
SUCH CLAIMS, OFFSETS, DEFENSES, OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN,
ARISING PRIOR TO THE DATE OF THIS AGREEMENT, (B) RELEASES AND FOREVER DISCHARGES
THE RELEASED PERSONS FROM ANY AND ALL RELEASED CLAIMS, AND (C) COVENANTS NOT TO
ASSERT (AND NOT TO ASSIST OR ENABLE ANY OTHER PERSON TO ASSERT) ANY RELEASED
CLAIM AGAINST ANY RELEASED PERSON. THE RESTRICTED PERSONS ACKNOWLEDGE AND AGREE
THAT SUCH RELEASE IS A GENERAL RELEASE OF ANY AND ALL RELEASED CLAIMS AND
CONSTITUTES A FULL AND COMPLETE SATISFACTION FOR ANY OR ALL ALLEGED INJURIES OR
DAMAGES ARISING OUT OF, OR IN CONNECTION WITH, THE RELEASED CLAIMS, ALL OF WHICH
ARE HEREIN COMPROMISED AND SETTLED.

10.9. Entire Agreement. THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF. NO RESTRICTED PERSON
HAS RECEIVED OR RELIED ON ANY AGREEMENTS, REPRESENTATIONS, OR WARRANTIES OF
AGENT OR LENDERS, EXCEPT AS SPECIFICALLY SET FORTH HEREIN. EACH RESTRICTED
PERSON ACKNOWLEDGES THAT IT IS NOT RELYING UPON ORAL REPRESENTATIONS OR
STATEMENTS INCONSISTENT WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.

10.10. Loan Document. This Agreement is a Loan Document, and all provisions in
the Credit Agreement pertaining to Loan Documents apply hereto and thereto.

10.11. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal, or unenforceable in any jurisdiction, the validity, legality,
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

8



--------------------------------------------------------------------------------

10.12. Headings. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.13. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

10.14. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. This Agreement may be validly executed by facsimile or other
electronic transmission.

[The remainder of this page has been intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CENTURY EXPLORATION NEW ORLEANS, LLC CENTURY EXPLORATION HOUSTON, LLC CENTURY
EXPLORATION RESOURCES, LLC each as Borrower By:    /s/ Jeffrey T. Craycraft  
Jeffrey T. Craycraft   Treasurer of each of the above named companies

 

RAAM GLOBAL ENERGY COMPANY,

as a Guarantor

By:    /s/ Jeffrey T. Craycraft  

Jeffrey T. Craycraft

Treasurer

 

MUFG UNION BANK, N.A.,

f/k/a Union Bank, N.A.,

as Administrative Agent, LC Issuer, a Lender, and a Lender Counterparty

By:    /s/ M. Duncan McDuffie  

Name: M. Duncan McDuffie

Title:    Director

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By:    /s/ Nancy Mak  

Name: Nancy Mak

Title:    Senior Vice President



--------------------------------------------------------------------------------

REGIONS BANK,

as a Lender and a Lender Counterparty

By:    /s/ J Richard Baker  

Name: J Richard Baker

Title: Senior Vice President

 

WELLS FARGO BANK, N.A.,
as a Lender By:    /s/ Trent J. Brendon  

Name: Trent J. Brendon

Title: Vice President

 

NATIXIS, NEW YORK BRANCH
as a Lender By:    /s/ Stuart Murray  

Name: Stuart Murray

Title: Managing Director

By:    /s/ Mary Lou Allen   Name: Mary Lou Allen
Title: Director